Exhibit 10.1

 

[g97041km03i001.gif]

Recording Requested By and When Recorded Mail To: Genworth Life Insurance
Company c/o Bank of America RESF -Servicing 900 West Trade Street, Suite 650
NCl-026-06-01 Charlotte, North Carolina 28255 Loan No. 901000543 AMENDED AND
RESTATED MORTGAGE, ASSIGNMENT OF RENTS AND LEASES, AND SECURITY AGREEMENT (ALSO
CONSTITUTING A FIXTURE FILING) THIS AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
RENTS AND LEASES, AND SECURITY AGREEMENT (this “Mortgage”) is made this, 3rd day
of April, 2013, between WU/LH 103 FAIRVIEW PARK L.L.C., a Delaware limited
liability company, and WU/LH 404 FIELDCREST L.L.C., a Delaware limited liability
company, as Mortgagor (collectively, “Borrower”), whose address is 60 Hempstead
Avenue, Suite 718, West Hempstead, New York 11552; and GENWORTH LIFE INSURANCE
COMPANY, a Delaware corporation, as Mortgagee (“Lender”), whose address is c/o
Bank of America, RESF- Servicing, 900 West Trade Street, Suite 650,
NCl-026-06-01, Charlotte, North Carolina 28255. For purposes of Article 9 of the
Uniform Commercial Code, this Mortgage constitutes a security agreement and
financing statement with Borrower being the Debtor and Lender being the Secured
Party. This Mortgage also constitutes a financing statement filed as a fixture
filing pursuant to Article 9 of the Uniform Commercial Code. A. Borrower is the
owner of the fee estate of the premises described in Exhibit A attached hereto
and made a part hereof (the “Realty”). B. Lender is the holder of that certain
mortgage described on Exhibit B attached hereto and made a part hereof
(“Original Mortgage”), which Original Mortgage was assigned to Lender by an
Assignment of Mortgage dated of even date herewith. C. Borrower confirms that
(a) the full principal amount has been advanced under the note secured by the
Origina1 Mortgage, (b) the principal amount outstanding under the note secured
by the Original Mortgage as of the date hereof is FOURTEEN MILLION FOUR HUNDRED
THOUSAND DOLLARS ($14,400,000.00), and (c) there are no offsets, advances,
setoffs, defenses or counterclaims against payment of said amount. D. Lender and
Borrower have agreed to modify and restate the terms and provisions of the
Original Mortgage and in connection therewith, to amend and restate the Original
Mortgage upon the terms and conditions set forth herein. The Original Mortgage,
as amended and restated hereby, and as the same may be amended, modified or
extended from time to time, is herein referred to as this “Mortgage”. E. The
loan evidenced by the note secured by the Original Mortgage, in the outstanding
principal amount of FOURTEEN MILLION FOUR HUNDRED THOUSAND DOLLARS
($14,400,000.00), is hereafter referred to as the “Loan” and is to be secured,
in part, by Borrower’s interest in the Realty. The Loan, if not sooner paid, is
due and payable in full on April30, 2018. In consideration of the foregoing, the
terms of the Original Mortgage are hereby amended and restated in their
entirety, and Borrower hereby irrevocably MORTGAGES to Lender, WITH POWER OF
SALE, all of Borrower’s estate, rights, title, claim, interest and demand,
either in law or in equity, of, in and to the following property, whether the
same be now owned or hereafter acquired (the ‘‘Property”):

 


[g97041km03i002.gif]

(a) The Realty and all rights to the land lying in alleys, streets and roads
adjoining or abutting the Realty; (b) All buildings, improvements and tenements
now or hereafter located on the Realty; (c) All fixtures and articles of
property now or hereafter attached to, or used or adapted for use in the
ownership, development, operation or maintenance of, the buildings, improvements
and Realty (whether such items are leased, owned or subject to any title
retaining or security instrument, or otherwise used or possessed), including
without limitation all heating, cooling, air-conditioning, ventilating,
refrigerating, plumbing, generating, power, lighting, laundry, maintenance,
incinerating, lifting, cleaning, fire prevention and extinguishing, security and
access control, cooking, gas, electric and communication fixtures, equipment and
apparatus, all engines, motors, conduits, pipes, pumps, tanks, ducts,
compressors, boilers, water heaters and furnaces, all ranges, stoves, disposers,
refrigerators and other appliances, all escalators and elevators, all baths and
sinks, all cabinets, partitions, mantels, built-in mirrors, window shades,
blinds, screens, awnings, storm doors, windows and sash, all carpeting,
underpadding, floor covering, panelling and draperies, all furnishings of public
spaces, halls and lobbies, and all shrubbery and plants; all of which items
shall be deemed part of the real property and not severable wholly or in part
without material injury to the freehold; provided, however, that personal
property and trade fixtures owned or supplied by tenants of the Property with
the right of removal at the termination of their tenancies shall not be included
within the scope of this paragraph; (d) All easements, access, air and
development rights, minerals and oil, gas and other hydrocarbon substances,
royalties, water, water rights and water stock, and all other rights,
hereditaments, privileges, permits, licenses, franchises and appurtenances now
or hereafter belonging or in any way appertaining to the Realty; (e) All of the
rents, revenues, issues, profits and income of the Property, and all present and
future leases and other agreements for the occupancy or use of all or any part
of the Realty, including without limitation all cash or security deposits,
advance rentals and deposits or payments of similar nature, and all guaranties
of tenants’ or occupants’ performances under such leases and agreements;
SUBJECT, HOWEVER, to the assignment of rents and other property to Lender herein
contained; (f) All general intangibles relating to the development or use of the
Property, including without limitation all permits, licenses and franchises, all
names under or by which the Property may at any time be operated or known, and
all rights to carry on business under any such names or any variant thereof, and
all trademarks, trade names, logos and good will in any way relating to the
Property; (g) All water stock relating to the Property, all shares of stock or
other evidence of ownership of any part of the Property that is owned by
Borrower in common with others, and all documents of membership in any owners’
or members’ association or similar group having responsibility for managing or
operating any part of the Property; and (h) All products and proceeds of all of
the foregoing; TO SECURE THE FOLLOWING (collectively the “Secured Obligations”):
(1) Payment of the sum of FOURTEEN MILLION FOUR HUNDRED THOUSAND DOLLARS
($14,400,000.00), with interest thereon, according to the terms and provisions
of a promissory note of even date herewith, payable to Lender, or order, and
made by Borrower, and all modifications, extensions, renewals and replacements
thereof(collectively the “Note”); (2) Payment of all sums advanced to protect
the security of this Mortgage, together with interest thereon as herein
provided; (3) Payment of all other sums which are or which may become owing
under the Loan Documents; -2-

 


[g97041km03i003.gif]

(4) Performance of all of Borrower’s other obligations under the Loan Documents;
and (5) Payment of the principal and interest on all other future loans or
advances made by Lender to Borrower when the promissory note evidencing the loan
or advance specifically states that it is secured by this Mortgage, including
all modifications, extensions, renewals, and replacements of any such future
loan or advance. As used herein, the term “Loan Documents” means the Note, this
Mortgage, any loan agreement and Uniform Commercial Code Financing Statement
executed in connection herewith, and any other instrument or document evidencing
or securing the Loan or otherwise executed in connection therewith (except the
Environmental Indemnity), together with all modifications, extensions, renewals
and replacements thereof. BORROWER HEREBY REPRESENTS, WARRANTS, COVENANTS AND
AGREES AS FOLLOWS: ARTICLE I TITLE AND USE 1.1 Warranty of Title. Borrower
represents and warrants to Lender that: (a) Except as may otherwise be expressly
stated in this Mortgage, Borrower has good and marketable title in fee simple to
such of the Property as is real property and is the sole and absolute owner of
all other Property; (b) the Property is free from liens, encumbrances,
exceptions or other charges of any kind whatsoever other than non-delinquent
installments of property taxes and assessments, general and special, those
items, if any, listed as exceptions on the title insurance policy issued to and
approved by Lender in connection with the Loan, and any other liens,
encumbrances, exceptions or charges expressly permitted by the terms of this
Mortgage (collectively, “Permitted Exceptions”), and no others, whether superior
or inferior to this Mortgage, will be created or suffered to be created by
Borrower during the life of this Mortgage without the prior written consent of
Lender; (c) no default on the part of Borrower or, to Borrower’s actual
knowledge, any other person exists under any of the Permitted Exceptions and all
Permitted Exceptions are in full force and effect and in good standing, without
modification except as disclosed on Exhibit A attached; (d) none of the
Permitted Exceptions will be modified by Borrower without Lender’s prior written
consent; (e) Borrower will fully comply with all the terms of the Permitted
Exceptions; and (f) that Borrower has the right to grant, transfer, convey and
assign the Property as herein provided and will forever warrant and defend the
Property unto Lender against all claims and demands of any other person
whomsoever, subject only to non-delinquent installments of taxes:(i and
assessments and the Permitted Exceptions. 1.2 Hazardous Substances. (a)
Representations and Warranties. Borrower represents and warrants to Lender that
except as set forth in the environmental reports obtained or delivered to Lender
in connection with the Loan: (i) To the Borrower’s actual knowledge, no asbestos
has ever been used in the construction, repair or maintenance of any building,
structure or other improvement now or heretofore located on the Property; (ii)
no Hazardous Substance is currently being generated, manufactured, refined,
transported, treated, stored, handled or disposed of, transferred, produced or
processed on, under or about the Property, except in compliance with all
applicable federal, state and local statutes, ordinances, rules, regulations and
other laws; (iii) neither Borrower nor, to Borrower’s actual knowledge, any
other person or entity has ever caused or permitted any Hazardous Substance to
be generated, manufactured, refined, transported, treated, stored, handled or
disposed of, transferred, produced or processed on, under or about the Property,
except in compliance with all applicable federal, state and local statutes,
ordinances, rules, regulations and other laws; (iv) Borrower has not received
any notice of, nor is Borrower aware of, any actual or alleged violation with
respect to the Property of any federal, state or local statute, ordinance, rule,
regulation or other law pertaining to Hazardous Substances; and (v) neither
Borrower nor the Property is subject to any governmental or judicial claim,
order, judgment or lien with respect to the clean-up of Hazardous Substances at
or with respect to the Property. Borrower further represents and warrants to
Lender that the foregoing representations and warranties contained in this
paragraph 1.2(a) are made after and are based upon inspection of the Property by
Borrower and due inquiry by Borrower as to the prior uses of the Property. -3-

 


[g97041km03i004.gif]

(b) Definition. As used herein, the term “Hazardous Substance” means any
hazardous, toxic or dangerous substance, waste or material which is or becomes
regulated under any federal, state or local statute, ordinance, rule, regulation
or other law now or hereafter in effect pertaining to environmental protection,
contamination or clean up, including without limitation any substance, waste or
material which now or hereafter is (A) designated as a “hazardous substance”
under or pursuant to the Federal Water Pollution Control Act (33 U.S.C. §1251 et
seq.), (B) defined as a “hazardous waste” under or pursuant to the Resource
Conservation and Recovery Act (42 U.S.C. §6901 ,et seq.), (C) defined as a
‘‘hazardous substance” in (or for purposes of) the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. §9601 et seq.), or (D)
defined or listed as “industrial-commercial waste” or “waste” under N.Y. ENVTL.
CONSERV. §27-303, “solid waste” under N.Y. ENVTL. CONSERV. §27-501 and §27-0701,
“hazardous waste” and “waste” under N.Y. ENVTL. CONSERV. §27-0900, “industrial
hazardous waste” under N.Y. ENVTL. CONSERV. §27-1101, and “hazardous waste” or
‘‘waste” under N.Y. ENVTL. CONSERV. §27-1301. 1.3 Location of Borrower. Borrower
represents and warrants to Lender that each Borrower is a limited liability
company organized under the laws of the State of Delaware, qualified to transact
business in the State of New York, and each Borrower’s exact legal name is as
set forth in the first paragraph on page 1 of this Mortgage. Borrower covenants
that it will give Lender thirty (30) days’ prior written notice of any act,
event or occurrence which will cause the representations and/or warranties in
this paragraph to become untrue in any respect. ARTICLE II BORROWER’S COVENANTS
2.1 Payment and Performance of Secured Obligations. Borrower will pay when due
all sums which are now or which may become owing on the Note, and will pay and
perform all other Secured Obligations, in accordance with their terms. 2.2
Payment of Taxes. Utilities. Liens and Charges. (a) Taxes and Assessments.
Except as the same may otherwise be paid under Article III, Borrower will pay
prior to delinquency directly to the payee thereof all taxes and assessments
(including without limitation non-governmental levies or assessments such as
maintenance charges, owner association dues or charges, or fees, levies or
charges resulting from covenants, conditions or restrictions) levied, assessed
or charged against or with respect to the Property or this Mortgage. Upon
request, Borrower shall promptly furnish to Lender all notices of amounts due
under this subparagraph and all receipts evidencing such payments. However,
Borrower may contest any such taxes or assessments by appropriate proceedings
duly Instituted and diligently prosecuted at Borrower’s expense. Borrower shall
not be obligated to pay such taxes or assessments while such contest is pending
if the Property is not thereby subjected to imminent loss or forfeiture and, if
Borrower has not provided evidence that it has deposited the entire amount
assessed with the applicable governmental authority, it deposits the entire
arnount together with projected penalties and interest with Lender or provides
other security satisfactory to Lender in its sole discretion. (b) Utilities.
Borrower will pay when due all utility charges and assessments for services
furnished the Property. (c) Liens and Charges. Borrower will pay when due the
claims of all persons supplying labor or materials to or in connection with the
Property. without waiving the restrictions of paragraph 4.1, Borrower will
promptly discharge any lien or other charge, whether superior or inferior to
this Mortgage, which may be claimed against the Property. 2.3 Insurance. (a)
Coverages Required. Borrower will keep the following insurance coverages in
effect with respect to the Property: -4-

 


[g97041km03i005.gif]

(i) Insurance against loss by fire, vandalism, malicious mischief and such other
hazards as may now or hereafter be embraced by the standard “all risk” or
“special form” policy of insurance, in an amount equal at all times to the
lesser of one hundred percent (100%) of the current replacement value of the
improvements then located on the Property or the amount of the Loan. All such
insurance coverage shall contain a “replacement cost endorsement”, without
deduction for depreciation. (ii) Flood risk insurance in the maximum amount of
insurance coverage available or the full replacement cost of the buildings on
the Realty, whichever is less, if the Realty is now or hereafter designated as
being located within a special flood hazard area under the Flood Disaster
Protection Act of 1973 and if flood insurance is available. (iii) Loss of rental
value insurance and/or business interruption insurance, as follows: If all or
any portion of the Property is rented or leased, loss of rental value insurance
in an amount equal to twelve (12) months’ aggregate gross rents from the
Property as is so occupied. If all or any portion of the Property is occupied by
Borrower, business interruption insurance in an amount equal to twelve (12)
months’ net income from such portion of the Property as is so occupied. The
amount(s) of such coverage(s) shall be subject to adjustment, from time to time
at Lender’s request, to reflect changes in the rental and/or income levels
during the term of the Loan. (iv) Commercial general public liability insurance
against claims for bodily injury, death or property damage occurring on, in or
about the Property (including coverage for elevators and escalators, if any, on
the Property), with the coverage being in an amount of not less than One Million
Dollars ($1,000,000) combined single-limit liability coverage, or in such
greater amount(s) as Lender may reasonably require. (v) Insurance covering the
perils of terrorism and acts of terrorism. (vi) Boiler and machinery insurance
covering pressure vessels, air tanks, boilers, machinery, pressure piping,
heating, air conditioning and elevator and escalator equipment, provided the
improvements contain equipment of such nature, and insurance against loss of
occupancy or use arising from breakdovm of any of such items, in such amounts as
Lender may reasonably require. (vii) Demolition, increased cost of construction
and contingent building laws liability insurance, if and at any time the
Property constitutes a legal, non-conforming use under applicable zoning or
other governmental laws. (viii) Sinkhole insurance if the Property is located in
a sinkhole zone. (ix) Wind storm insurance. (x) Insurance (excluding, however,
earthquake insurance) against such similar or other hazards, casualties,
liabilities and contingencies, in such forms and amounts, as Lender may from
time to time reasonably require. (b) Policies. Each insurance policy will be in
form and content acceptable to Lender, with a deductible of no greater than
Twenty-Five Thousand Dollars ($25,000.00), and will be issued by a company
acceptable to Lender, which company shall, arnong other things, be (i) duly
authorized to provide such insurance in the state in which the Property is
located, and (ii) rated “A-” or better with a size rating of “V” or larger by
A.M. Best Company in its most recent publication of ratings (provided, however,
that if A.M. Best Company changes its designations, the basis for its ratings or
ceases to provide ratings, Lender shall be entitled to select replacement
ratings in the exercise of its reasonable business judgment). Each hazard
insurance policy will include a Form 438BFU or equivalent mortgagee endorsement
in favor of and in form acceptable to Lender, naming Lender as first mortgagee
and loss payee, and which endorsement provides that the policy to which it
relates will survive foreclosure of this Mortgage. Each liability insurance
policy will name Lender as an additional assured. An “agreed amount endorsement”
will be included in any policy containing a co-insurance clause, and Borrower
agrees that any -5-

 


[g97041km03i006.gif]

and all co-insurance clauses and “agreed amount endorsements” must be
satisfactory to Lender. If any required property insurance coverage is furnished
as part of a “blanket policy,” either the blanket policy will include an “agreed
value endorsement’’ or “agreed amount endorsement,” or Borrower will furnish to
Lender a copy of the insurer’s “statement of value” for the Property. All
required policies will provide for at least thirty (30) days’ written notice to
Lender prior to the effective date of any cance1lation or material amendment,
which term shall include any reduction in the scope or limits of coverage, and
shall include a waiver of subrogation for any policy on which Borrower is a
co-insured or additional insured. Borrower shall furnish to Lender (x) the
complete original of each required insurance policy, or (y) a certified copy
thereof (including all declaration pages, policy forms and endorsements), which
shall include an original signature of an authorized officer or agent of the
insurer, or (z) an uncertified memorandum copy thereof (including all
declaration pages, policy forms and endorsements), together with an original
evidence of insurance or certificate of insurance setting forth the coverage,
the limits of liability, the carrier, the policy number and the expiration date.
As security for the Secured Obligations, Borrower hereby assigns to Lender all
required insurance policies, together with all monies and proceeds thereof,
rights thereto and all unearned premiums returnable upon cancellation (all such
assigned items constituting “Property” for purposes of this Mortgage). (c)
Payment: Renewals. Borrower shall promptly furnish to Lender all renewal notices
relating to insurance policies. Except as the same may otherwise be paid under
Article III, Borrower will pay all premiums on insurance policies directly to
the carrier. At least thirty (30) days prior to the expiration date of each such
policy, Borrower shall furnish to Lender a renewal policy in a form acceptable
to Lender, together with evidence that the renewal premium has been paid. (d)
Insurance Proceeds. (i) In the event of any loss, Borrower will give prompt
written notice thereof to the insurance carrier and Lender. Borrower hereby
grants Lender a power of attorney, which power of attorney is coupled with an
interest and is irrevocable, to make proof of loss, to adjust and compromise any
claim, to commence, appear in and prosecute, in Lender’s or Borrower’s name, any
action relating to any claim, and to collect and receive insurance proceeds;
provided, however, that Lender shall have no obligation to do so. If no Event of
Default (as that term is hereafter defined) has occurred and is continuing, the
immediately preceding sentence shall apply except that Lender shall not be
entitled to act as Borrower’s attorney-in-fact and Borrower shall be entitled to
participate jointly with Lender in adjusting and compromising any claim, and
appearing in any proceeding. (ii) Except as may otherwise be required by
applicable law, Lender shall apply any insurance proceeds received hereunder
first to the payment of the costs and expenses incurred in the collection of the
proceeds and shall then apply the balance (the “Net Proceeds”), in its absolute
discretion and without regard to the adequacy of its security, to: (A) The
payment of indebtedness secured hereby,•whether then due and payable or not. Any
such application of proceeds to principal on the Note shall be without the
imposition of any prepayment fee otherwise payable under the Note, but shall not
extend or postpone the due dates of the installment payments under the Note, or
change the amounts thereof; or (B) The reimbursement of Borrower, under Lender’s
prescribed disbursement control procedures, for the cost of restoration or
repair of the Property. Lender may, at its option, condition the reimbursement
on Lender’s approval of the plans and specifications of the reconstruction,
contractor’s cost estimates, construction budget and schedule, architects’
certificates, waivers of liens, sworn statements of mechanics and materialmen,
and such other evidence of costs, percentage completion of construction,
application of payments and satisfaction of liens as Lender may reasonably
require. (iii) Notwithstanding the provisions of paragraph 2.3(d)(ii) above,
Lender agrees that the Net Proceeds from a loss described in this paragraph
2.3(d) will be made available under clause (ii)(B) above to reimburse Borrower
for the cost of restoration or repair of the Property, provided that each of the
following conditions is satisfied: -6-

 


[g97041km03i007.gif]

(A) At the time the proceeds are received, and at all times during the
restoration or repair of the Property, no event or circumstance exists which is
or which with the passage of time, the giving of notice, or both will constitute
an Event of Default; (B) The Net Proceeds are less than the indebtedness then
secured by this Mortgage; (C) The proceeds are received more than one (1) year
prior to the maturity date of the Note, including any acceleration of the
maturity date by Lender if the Note gives Lender a right of acceleration; (D)
Borrower gives Lender written notice within thirty (30) days after the proceeds
are received that it intends to restore or repair the Property and requests that
the Net Proceeds be made available therefor, and Borrower thereafter promptly
commences the restoration or repair and completes the same with reasonable
diligence in accordance with plans and specifications approved by Lender, which
approval shall not be unreasonably withheld; (E) The Net Proceeds are
sufficient, in Lender’s reasonable business judgment, to restore or repair the
Property substantially to its condition prior to the damage or destruction or,
if in Lender’s reasonable business judgment they are not, Borrower deposits with
Lender funds in an amount equal to the deficiency, which funds Lender may, at
its option, require be expended prior to use of the Net Proceeds; and (F) Lender
receives evidence reasonably satisfactory to Lender that the Property can
lawfully be restored or repaired to its condition prior to the damage and
destruction and that, upon completion of the restoration or repair, the Property
can be operated substantially as it was before and will produce substantially as
much income from tenant leases as it did before the damage or destruction. (iv)
Except to the extent, if any, that insurance proceeds are applied to payment of
the Secured Obligations, nothing herein contained shall be deemed to excuse
Borrower from restoring, repairing or maintaining the Property as provided in
paragraph 2.4, regardless of whether there are insurance proceeds available or
whether any such proceeds are sufficient in amount. (e) Transfer of Title. If
the Property is sold pursuant to Article VIII or if Lender otherwise acquires
title to the Property, Lender shall have all of the right, title and interest of
Borrower in and to any insurance policies and unearned premiums thereon and in
and to the proceeds resulting from any damage to the Property prior to such sale
or acquisition. 2.4 Preservation and Maintenance of Property: Right of Entry.
(a) Preservation and Maintenance. Borrower (i) will not commit or suffer any
waste or permit any impairment or deterioration of the Property, (ii) will not
abandon the Property, (iii) will restore or repair promptly and in a good and
workmanlike manner all or any part of the Property to the equivalent of its
original condition, or such other condition as Lender may approve in writing, in
the event of any damage, injury or loss thereto, whether or not insurance
proceeds are available to cover in whole or in par-t the costs of such
restoration or repair, (iv) will keep the Property, including improvements,
fixtures, equipment, machinery and appliances thereon, in good condition and
repair and shall replace fixtures, equipment, machinery and appliances of the
Property when necessary to keep such items in good condition and repair, and (v)
will generally operate and maintain the Property in a commercially reasonable
manner. (b) Alterations. No building or other improvement on the Realty will be
structurally altered, removed or demolished, in whole or in part, without
Lender’s prior written consent, nor will any fixture or chattel covered by this
Mortgage and adapted to the use and enjoyment of the Property be removed at any
time without like consent unless actually replaced by an article of equal
suitability, owned by Borrower, free and clear of any lien or security interest
except such as may be approved in writing by Lender. -7-

 


[g97041km03i008.gif]

(c) Right of Entry. Lender is hereby authorized to enter the Property, including
the interior of any structures, at reasonable times and after reasonable notice,
for the purpose of inspecting the Property and for the purpose of performing any
of the acts it is authorized to perform hereunder. 2.5 Hazardous Substances. (a)
No Future Hazardous Substances. Borrower will not cause or permit the Property
to be used to generate, manufacture, refine, transport, treat, store, handle,
dispose, transfer, produce or process any Hazardous Substance (as defined in
this Mortgage), except in compliance with all applicable federal, state and
local statutes, ordinances, •rules, regulations and other laws, nor shall
Borrower cause or permit, as a result of any intentional or unintentional act or
omission on the part of Borrower or any tenant, subtenant or other user or
occupier of the Property, a releasing, spilling, leaking, pumping, pouring,
emitting, emptying or dumping of any Hazardous Substance onto the Property or
any other property or into any waters, except in compliance with all such laws.
(b) Notification: Clean Up. Borrower will immediately notify Lender if Borrower
becomes aware of (i) any Hazardous Substance problem or liability with respect
to the Property, (ii) any actual or alleged violation with respect to the
Property of any federal, state or local statute, ordinance, rule, regulation or
other law pertaining to Hazardous Substances, or (iii) any lien or action with
respect to any of the foregoing. Borrower will, at its sole expense, take all
actions as may be necessary or advisable for the clean-up of Hazardous
Substances on or with respect to the Property, including without limitation all
removal, containment and remedial actions in accordance with all applicable laws
and in all events in a manner satisfactory to Lender, and shall further pay or
cause to be paid all clean-up, administrative and enforcement costs of
governmental agencies with respect to Hazardous Substances on or with respect to
the Property if obligated to do so by contract or by law. (c) Verification. For
the purposes of inspecting the Property to ascertain the accuracy of all
representations and warranties in this Mortgage relating to Hazardous
Substances, and the observance of all covenants contained in this paragraph 2.5,
(i) Lender is hereby authorized to enter and. inspect the Property, including
the interior of any structures, at reasonable times and after reasonable notice;
and (ii) if and at any time Hazardous Substances are being handled on the
Property, Borrower shall furnish Lender with such information and documents as
may be reasonably requested by Lender to confirm that such Hazardous Substances
are being handled in compliance with all applicable federal, state and local
statutes, ordinances, rules, regulations and other laws. Borrower shall
reimburse Lender upon demand for all costs and expenses, including without
limitation attorneys’ fees, incurred by Lender in connection with any such entry
and inspection and the obtaining of such information and documents. 2.6 Parking.
If any part of the automobile parking areas included within the Property is
taken by condemnation, and before the parking areas are reduced for any other
reason, Borrower will take all actions as are necessary to provide parking
facilities in kind, size and location to comply with all governmental zoning and
other regulations and all leases. Before making any contract for substitute
parking facilities, Borrower will furnish to Lender satisfactory assurance of
completion thereof free of liens and in conformity with all government zoning
and other regulations. 2.7 Use of Property. Borrower will comply with all laws,
ordinances, regulations and requirements of any governmental body, and all other
covenants, conditions and restrictions, applicable to the Property, and pay all
fees and charges in connection therewith. Borrower shall not cause or permit the
installation, operation or presence on the Realty of any underground storage
tank or system used or to be used for the storage, handling or dispensing of
petroleum or any other substance regulated under the Resource Conservation and
Recovery Act (42 USC § 6901 et seq.), as now or hereafter amended, or any state
or local statute, ordinance, rule, regulation or other law now or hereafter in
effect regulating underground storage tanks or systems. Borrower shall not cause
or permit all or any of the Realty to be used for a gasoline station, service
station or other fueling facility which in whole or in part handles, sells or
distributes gasoline, diesel fuel, gasohol or any other substance used in
self-propelled motor vehicles. Unless required by applicable law or unless
Lender has otherwise agreed in writing, Borrower will not allow changes in the
use for which all or any part of the Property was intended at the time this
Mortgage was executed. Borrower will not initiate or acquiesce in a change in
the zoning classification of the Property without Lender’s prior written
consent. -8-

 


[g97041km03i009.gif]

2.8 Condemnation. (a) Proceedings. Borrower will promptly notify Lender of any
action or proceeding relating to any condemnation or other taking (including
without limitation change of grade), whether direct or indirect, of the Property
or part thereof or interest therein, and Borrower will appear in and prosecute
any such action or proceeding unless otherwise directed by Lender in writing.
Borrower grants Lender a power of attorney, which power of attorney is coupled
with an interest and is irrevocable, to commence, appear in and prosecute, in
Lender’s or Borrower’s name, any action or proceeding relating to any such
condemnation or other taking, and to settle or compromise any claim in
connection with such condemnation or other taking; provided, however, that
Lender shall have no obligation to do so. All awards, payments, damages, direct,
consequential and otherwise, claims, and proceeds thereof, in connection with
any such condemnation or other taking, or for conveyances in lieu of
condemnation, are hereby assigned to Lender (all such assigned items
constituting “Property” for purposes of this Mortgage); all proceeds of any such
awards, payments, damages or claims shall be paid to Lender. (b) Application of
Proceeds. Lender shall apply any such proceeds in the manner and upon the terms
and conditions set forth in paragraph 2.3(d)(ii) relating to the application of
insurance proceeds, without regard to the provisions of paragraph 2.3(d)(iii).
2.9 Protection of Lender’s Security. Borrower will give notice to Lender of and
will, at its expense, appear in and defend any action or proceeding that might
affect the Property or title thereto or the interests of Lender therein or the
rights or remedies of Lender. If any such action or proceeding is commenced or
if Lender is made a party to any such action or proceeding by reason of this
Mortgage, or if Borrower fails to perform any obligation on its part to be
performed hereunder, then Lender, in its discretion, may make any appearances,
disburse any sums, make any entries upon the Property and take any actions as
may be necessary or desirable to protect or enforce the security of this
Mortgage, to remedy Borrower’s failure to perform its obligations (without,
however, waiving any default by Borrower) or otherwise to protect Lender’s
interests. Borrower will pay all losses, damages, fees, costs and expenses,
including reasonable attorneys’ fees, of Lender thus incurred. This paragraph
shall not be construed to require Lender to incur any expenses, make any
appearances or take any actions. 2.10 Reimbursement of Lender’s Expenses. All
amounts disbursed by Lender pursuant to paragraph 2.9 or any other provision of
this Mortgage, with interest thereon, shall be additional indebtedness of
Borrower secured by this Mortgage. All such amounts shall be immediately due and
payable and shall bear interest from the date of disbursement at the interest
rate in effect on the Note from time to time, or at the maximum rate which may
be collected from Borrower on such amounts by the payee thereof under applicable
law if that is less. 2.11 Books and Records: Financial Statements. Borrower will
keep and maintain at Borrower’s address stated above, or such other place as
Lender may approve in writing, books of accounts and records adequate to reflect
correctly the results of the operation of the Property and copies of all written
contracts, leases and other instruments which affect the Property. Such books,
records, contracts, leases and other instruments shall be subject to
examination, inspection and copying at any reasonable time by Lender. Borrower
will furnish to Lender, within twenty (20) days after Lender’s request therefor,
the following documents, each certified to Lender by Borrower as being true,
correct and complete: (a) a copy of all leases and other agreements for the
occupancy or use of all or any part of the Property, (b) a rent ro11 for the
Property, showing the name of each tenant, and for each tenan, the suite
occupied, the number of square feet rented, the lease expiration date, the rent
payable, the date through which rent has been paid, the amount of any security
deposit and the number and term of any renewal options, (c) a copy of the most
recent real and personal property tax statements for the Property, (d) a copy of
the most recent statements for the insurance coverages maintained under
paragraph 2.3(a) of this Mortgage, and (e) a statement of income and expenses of
the Property for the most recently ended fiscal year of Borrower. In addition,
Borrower and any general partner therein will furnish to Lender, within twenty
(20) days after Lender’s request therefor, a complete and current financial
statement, in reasonable detail and certified as correct by Borrower or such
partner. Borrower and any general partner therein hereby irrevocably authorize
Lender to obtain credit reports on Borrower and any such general partner on one
or more occasions during the term of the Loan. -9-

 


[g97041km03i010.gif]

ARTICLE III RESERVES 3.l Deposits. If required by Lender, Borrower will, at the
time of making each installment payment under the Note, deposit with Lender a
sum, as estimated by Lender, equal to (a) the taxes and special assessments next
due on the Property, and (b) the premiums that will next become due on insurance
policies as may be required under this Mortgage, less all sums already deposited
therefor, divided by the number of months to elapse before one (1) month prior
to the date when such rents, taxes, special assessments and premiums will become
delinquent. Lender may require Borrower to deposit with Lender, in advance, such
other sums for other taxes, assessments, premiums, charges and impositions in
connection with Borrower or the Property as Lender reasonably deems necessary to
protect Lender’s interests (herein “Other Impositions”). Such sums for Other
Impositions shall be deposited in a lump sum or in periodic installments, at
Lender’s option. If required by Lender, Borrower will promptly deliver to Lender
all bills and notices with respect to any rents, taxes, assessments, premiums
and Other Impositions. All sums deposited with Lender under this paragraph 3.1
are hereby pledged as security for the Secured Obligations. 3.2 Application of
Deposits. All such deposited sums shall be held by Lender and applied in such
order as Lender elects to pay such rents, taxes, assessments, premiums and Other
Impositions or, in the Event of Default hereunder, may be applied in whole or in
part, to indebtedness secured hereby. The arrangement provided for in this
Article III is solely for the added protection of Lender and, except as may
otherwise be required by applicable law, entails no responsibility on Lender’s
part beyond the allowing of due credit, without interest, for the sums actually
received by it. Upon any assignment of this Mortgage by Lender, any funds on
hand shall be turned over to the assignee and any responsibility of Lender with
respect thereto shall terminate. Each transfer of the Property shall
automatically transfer to the transfer all rights of Borrower with respect to
any funds accumulated hereunder. Upon payment in full of the Secured
Obligations, Lender shall promptly refund to Borrower the remaining balance of
any deposits then held by Lender. 3.3 Adjustments to Deposits. If the total
deposits held by Lender exceed the amount deemed necessary by Lender to provide
for the payment of such taxes, assessments, premiums and Other Impositions as
the same fall due, then such excess shall, provided no Event of Default then
exists hereunder, be credited by Lender on the next due installment or
installments of such deposits. If at any time the total deposits held by Lender
is less than the amount deemed necessary by Lender to provide for the payment
thereof as the same fall due, then Borrower will deposit the deficiency with
Lender within thirty (30) days after written notice to Borrower stating the
amount of the deficiency. ARTICLE IV RESTRICTIONS ON TRANSFER OR ENCUMBRANCE 4.1
Restrictions on Transfer or Encumbrance of the Property. (a) A “Transfer” is:
Any sale (by contract or otherwise), encumbrance, conveyance or other transfer
of the Property or any part thereof or interest therein; or any change in the
ownership of any stock interest in a corporate Borrower, in the ownership of any
membership interest or in the manager of a lirnited liability company Borrower,
in the ownership of any general partnership interest in any general or limited
partnership Borrower, or in the ownership of any beneficial interest in any
other Borrower which is not a natural person or persons (including without
limitation a trust); or any change in the ownership of any such stock,
membership, general partnership or other beneficial interest in any corporation,
limited liability company, partnership, trust or other entity, organization or
association directly or indirectly owning an interest in Borrower, or a change
in the manager of a limited liability company. A change in the ownership of a
limited partnership interest in a limited partnership shall not be deemed a
“Transfer.” (b) Without the prior written consent of Lender, in the Lender’s
sole and absolute discretion, no Transfer shall occur, whether by voluntary or
involuntary conveyance, transfer, grant or assignment, by operation of law, or
in any other manner. The occurrence of any Transfer without Lender’s prior
written consent shall -10-

 


[g97041km03i011.gif]

constitute an Event of Default under this Mortgage and shall entitle Lender, at
its sole and absolute discretion, to exercise any remedy or remedies provided
for in paragraph 8.1 hereof. In the event that Lender in its sole and absolute
discretion elects to consent to any such Transfer, Lender may condition its
consent upon the payment of a fee to Lender, or an increase in the rate of
interest due under the Note, or the items in paragraph 4.l(d) below, or any
combination of the foregoing. Notwithstanding the foregoing the occurrence of a
Transfer under any will, trust or applicable law of descent arising because of
the death of an individual shall not constitute an Event of Default, so long as
Lender is given prompt notice of the Transfer and the transferee. Lender’s
consent to a Transfer or its waiver of an Event of Default by reason of a
Transfer shall not constitute a consent or waiver of any right, remedy or power
accruing to Lender by reason of any subsequent Transfer. (c) Lender will give
its written consent to Transfers (i) of limited partnership interests in GTJ
Realty LP (provided that any pledge is to an institutional quality lender such
as a bank or insurance company), (ii) under any will, trust or applicable law of
descent arising because of an individual’s death, provided that Lender is given
prompt notice of the transfer and transferee, (iii) of interests in the borrower
or any sub-entity to the transferor’s spouse and/or lineal descendants or trusts
established for the transferor’s spouse and/or lineal descendants whose
beneficiaries are the transferor, the transferor’s spouse and/or lineal
descendants, or (iv) of shares of GTJ REIT, Inc. With respect to Transfers under
clauses (i), (ii) and (iii) above, Lender shall (a) receive prior notice (except
in the case of the death of an individual), (b) have reviewed and approved the
transfer and related documents, (c) receive assurances that the lien priority of
this Mortgage will not be affected, (d) receive a $1,500.00 transfer review fee
plus payments of Lender’s costs and expenses. Under clauses (ii), (iii) and (iv)
above, the managerial control of the Property must remain satisfactory to Lender
following the Transfer. Notwithstanding the foregoing, Borrower shall provide
Lender with written notice of any change in the Chief Executive Officer or the
President of GTJ REIT, Inc. (d) For any Transfer permitted under this Mortgage
or requested by Borrower, Lender may condition its consent upon: The Property
having been and assurances that it shall continue to be well maintained and
managed in a manner reasonably satisfactory to Lender; Lender’s approval of the
Transfer terms, documents and background materials; there being no uncured Event
of Default under this Mortgage; Borrower furnishing an endorsement to Lender’s
title insurance policy insuring the continued validity and priority of the lien
of this Mortgage following the Transfer and such subordination agreements and
other documents as may be required by Lender or its title company to issue the
endorsement. Unless Lender in its sole discretion otherwise agrees in writing at
that time, no Transfer shall release the transferor from any liability under the
Loan Documents or the Environmental Indemnity. By accepting a Transfer, the
transferee assumes any and all liability of the transferor under the Loan
Documents and the Environmental Indemnity to the extent the transferor has
personal liability. At Lender’s request, the parties shall execute agreements,
guaranties and indemnities in form and substance acceptable to Lender.
Regardless whether Lender consents to a Transfer request, Borrower agrees to pay
all of Lender’s out-of pocket expenses incurred in connection with any Transfer
request, including without limitation title fees and attorneys’ fees and costs,
and Lender may condition its willingness to consider a Transfer request upon a
deposit to pay for Lender’s expenses. 4.2 Loan Assumption Provision.
Notwithstanding any provision of this Mortgage to the contrary, Lender will
consent to one sale of the Property to, and the related and concurrent
assumption of the Borrower’s obligations under the Loan by, an unrelated third
party (“Buyer”) (a “Loan Assumption”), provided that each of the following
conditions is met in a manner acceptable to Lender, in its sole and absolute
discretion, at the time of the Loan Assumption: (a) No event or circumstance has
occurred which is or which with the passage of time, the giving of notice, or
both will constitute an Event of Default; and (b) Borrower gives Lender at least
thirty (30) days prior written notice of the proposed transfer and copies of all
proposed transfer documents; and (c) Buyer evidences a history of property
management satisfactory to Lender or contracts for management of the Property
with a property management firm satisfactory to Lender; and 11

 


[g97041km03i012.gif]

(d) If the unpaid balance of the Loan at the time of the Loan Assumption exceeds
sixty-five percent (65%) of the sale price of the Property, a prepayment of the
Loan shall, if required by Lender, be made at the time of the Loan Assumption in
the amount of the excess, together with the applicable prepayment fee; and (e)
Lender is paid at the time Borrower requests approval of the Loan Assumption, an
assumption fee equal to one percent (1%) of the then outstanding Loan balance or
$7,500.00, whichever is greater, plus Lender’s legal and administrative expenses
incurred in connection with such sale and assumption; and (f) Buyer, the
financial statements, financial strength, tax returns and credit history of
Buyer, the sale agreement and related documents, and all aspects of the sale and
assumption shall be satisfactory to Lender; and (g) Borrower provides a new
guarantor or guarantors for the Loan who are acceptable to Lender in its sole
discretion; and (h) Borrower, the original guarantor(s), Buyer and the new
guarantor(s) enter into an assumption agreement and such other documents as are
requested by Lender in order to confirm the Loan Assumption and protect the
liens and other security for the Loan; and (i) Borrower furnishes Lender, at
Borrower’s expense, vvith the following: (i) An endorsement to Lender’s title
insurance policy, in form and content satisfactory to Lender, insuring the
continued validity, enforceability and priority of this Mortgage following the
sale and Loan Assumption; and (ii) Such subordination agreements and other
documents, in form and content satisfactory to Lender and the title company, as
may be required by the title company in order to issue the endorsement; and (j)
At the time of the Loan Assumption, Lender may, in its sole discretion, require
the continuation or the establishment, as the case may be, of a reserve account
under Article III of this Mortgage; and (k) Lender reviews and approves both:
(i) the new borrower ownership structure and (ii) the new guarantor, and is able
to confirm that no person or entity associated with the new borrower or
guarantor (A) is listed in the Annex to, or is otherwise subject to the
provisions of, Executive Order 13224 issued on September 24, 2001 (“EO 13244”);
(B) name appears on the United States Treasury Department’s Office of Foreign
Assets Control (“OFAC”) most current list of “Specifically Designated National
and Blocked Persons” (which list may be published from time to time in various
mediums, including, but not limited to, the OFAC website
(http://www.treasurv.gov/ofac/downloads/tl lsdn.pdf); (C) is a person who
commits, threatens io commit or supports “terrorism,” as that term is defined in
EO 13224; or (D) is otherwise affiliated with any entity or person listed above;
and (l) Assumption of the Loan shall be conditioned upon the simultaneous
assumption of Genworth Loan No. 901000544 extended by Lender to WU/LH 300
American L.L.C. and WU/LH 500 American. L.L.C., in accordance with the terms of
the assumption set forth in the loan documents for such loan; and (m) Lender
shall, in connection with a Loan Assumption effected in accordance with the
foregoing, release the transferring Borrower and the original guarantor(s) from
liability under the non-recourse exceptions set forth in the Note and
Unconditional Guaranty and from liability under the Environmental Indemnity to
the extent that such liability arose from acts or omissions occurring after the
closing of the Loan Assumption; provided, however, that where the time when any
act or omission took place is in dispute, the transferring Borrower and/or
released guarantor, as applicable, shall have the burden of proof that such act
or occurrence took place after the closing of the Loan Assumption.
Notwithstanding the foregoing sentence, Lender may specify in its approval of a
proposed Loan Assumption that Borrower and/or any guarantor(s) remain liable
under the non-recourse exceptions 12

 


[g97041km03i013.gif]

set forth in the Note and Unconditional Guaranty and the Environmental
Indemnity, in which case, Lender shall not be required to release Borrower
and/or such guarantor(s) from any liability under the non-recourse exceptions
set forth in the Note and Unconditional Guaranty and the Environmental
Indemnity. ARTICLE V UNIFORM COMMERCIAL CODE SECURITY AGREEMENT 5.l Grant to
Lender. This Mortgage constitutes a security agreement pursuant to the Uniform
Commercial Code with respect to: (a) Any of the Property which, under applicable
law, is not real property or effectively made part of the real property by the
provisions of this Mortgage; and (b) Any and all other property now or hereafter
described on any Uniform Commercial Code Financing Statement naming Borrower as
Debtor and Lender as Secured Party and affecting property in any way connected
with the use and enjoyment of the Property (any and all such other property
constituting “Property” for purposes of this Mortgage); and Borrower hereby
grants Lender a security interest in all property described in clauses (a) and
(b) above as security for the Secured Obligations. Borrower and Lender agree,
however, that neither the foregoing grant of a security interest nor the filing
of any such financing statement shall ever be construed as in any way derogating
from the parties’ stated intention that everything used in connection with the
production of income from the Property or adapted for use therein or which is
described or reflected in this Mortgage is and at all times shall be regarded
for all purposes as part of the real property. 5.2 Lender’s Rights and Remedies.
With respect to Property subject to the foregoing security interest, Lender has
all of the rights and remedies (i) of a secured party under the Uniform
Commercial Code, (ii) provided herein, including without limitation the right to
cause such Property to be sold by Lender under the power of sale granted by this
Mortgage or in any other manner permitted by applicable law, and (iii) provided
by law. In exercising its remedies, Lender may proceed against the items of real
property and any items of personal property separately or together and in any
order whatsoever, without in any way affecting the availability of Lender’s
remedies. Upon demand by Lender during the existence of an Event of Default
hereunder, Borrower will assemble any items of personal property and make them
available to Lender at the Property, a place which is hereby deemed to be
reasonably convenient to both parties. Lender shall give Borrower at least five
(5) days’ prior written notice of any time and place of any public sale or other
disposition of such Property or of the time of or after which any private sale
or any other intended disposition is to be made. Any person permitted by law to
purchase at any such sale may do so. Such Property may be sold at any one or
more public or private sales as permitted by applicable law. All expenses
incurred in realizing on such Property shall be borne by Borrower. 5.3 Fixture
Filing. This Mortgage covers goods which are or are to become fixtures on the
Realty, and this Mortgage constitutes and is filed as a “fixture filing” (as
that term is defined in the New York Uniform Commercial Code) upon such of the
Property •which is or may become fixtures. Borrower has an. interest of record
in the Realty. 5.4 Lender Authorization to File Financing Statement: Borrower
Cooperation. Borrower hereby authorizes Lender to file one or more Uniform
Commercial Code Financing Statements with respect to the Property. Borrower
covenants and agrees that it will promptly furnish to Lender, upon Lender’s
request, such information as may be required in order for Lender to do so. 13

 


[g97041km03i014.gif]

ARTICLE VI ASSIGNMENT OF RENTS AND LEASES; LEASES OF PROPERTY: APPOINTMENT OF
RECEIVER; LENDER IN POSSESSION 6.1 Assignment of Rents and Leases. As security
for the Secured Obligations, Borrower hereby assigns and transfers to Lender all
right, title and interest of Borrower in and to (a) any and all present and
future leases and other agreements for the occupancy or use of all or any part
of the Property, and any and all extensions, renewals and replacements thereof
(collectively “Leases”), including without limitation the leases, if any,
described on Exhibit C attached, (b) all cash or security deposits, advance
rentals and deposits or payments of similar nature under the Leases, (c) any and
all guaranties of tenants’ or occupants’ performances under any and all Leases,
and (d) all rents, issues, profits and revenues (collectively “Rents”) now due
or which may become due or to which Borrower may now or shall hereafter become
entitled or may demand or claim (including Rents coming due during any:
redemption period), arising or issuing from or out of any and all Leases,
including without limitation minimum, additional, percentage and deficiency
rents and liquidated damages. 6.2. Collection of Rents. Prior to the occurrence
of any event or circumstance which is or which with the passage of time, the
giving of notice or both will constitute an Event of Default, Borrower shall
collect and receive all Rents of the Property as trustee for the benefit of
Lender and Borrower, and apply the Rents so collected first to the payment of
taxes, assessments and other charges on the Property prior to delinquency,
second to the cost of insurance, maintenance and repairs required by the terms
of this Mortgage, third to the costs of discharging any obligation or liability
of Borrower under the Leases, and fourth to the indebtedness secured hereby,
with the balance, if any, so long as no such event or circumstance has occurred,
to the account of Borrower. Upon notice from Lender to Borrower of the
occurrence of any event or circumstance which is or which with the passage of
time, the giving of notice or both will constitute an Event of Default hereunder
and stating that Lender exercises its rights to the Rents, and without the
necessity of Lender entering upon and taking and maintaining full contra1 of the
Property in person, by agent or by a court-appointed receiver, Lender shall
immediately be entitled to possession of all Rents from the Property as the same
become due and payable, including without limitation Rents then due and unpaid,
and all such Rents shall immediately be held by Borrower as trustee for the
benefit of Lender only. Upon the occurrence of any Event of Default, Lender may
make written demand upon all or some of the tenants and occupants of the
Property to pay all Rents to Lender, and Borrower hereby agrees that each such
tenant and occupant shall have no liability to inquire further as to the
existence of a default by Borrower. Upon such written demand by Lender, Borrower
hereby agrees to direct each tenant or occupant of the Property to pay all Rents
to Lender. Payments made to Lender by tenants or occupants shall, as to such
tenants and occupants, be in discharge of the payors’ obligations to Borrower.
Lender may exercise, in Lender’s or Borrower’s name, all rights and remedies
available to Borrower with respect to collection of Rents. Nothing herein
contained shall be construed as obligating Lender to perform any of Borrower’s
obligations under any of the Leases. 6.3 Borrower’s Representations and
Warranties. Borrower represents and warrants to Lender that Borrower has not
executed and will not execute any other assignment of said Leases or Rents, that
Borrower has not performed and will not perform any acts and has not executed
and will not execute any instrument which would prevent Lender from exercising
its rights under this Article V1, and that at the time of execution of this
Mortgage there has been no anticipation or prepayment of any of the Rents of the
Property for more than two (2) months prior to the due dates thereof. Borrower
further represents and warrants to Lender that all existing Leases are in good
standing and there is no default thereunder, whether by Borrower or lessee, nor
to Borrower’s knowledge event or condition which, with notice or the passage of
time or both, would be a default thereunder. 6.4 Leases of the Property.
Borrower will comply with and observe Borrower’s obligations as landlord under
all Leases and will do all t.hat is necessary to preserve all Leases in force
and free from any right of counterclaim, defense or setoff. Without Lender’s
written consent, Borrower will not collect or accept payment of any Rents of the
Property more than two (2) months prior to the due dates thereof, will not enter
into, execute, modify or extend any Lease now existing or hereafter made
providing for a term (assuming that all renewal options, if any, are exercised)
of more than five (5) years unless the area demised by the Lease is less than
twenty-five percent (25%) of the net rentable area of the building(s) at the
Property. Without Lender’s written consent, Borrower will not surrender or
terminate any Lease now existing or hereafter made providing a term (assuming
that all renewal 14

 


[g97041km03i015.gif]

options, if any, are exercised) of more than five (5) years nor will Borrower
surrender or terminate in any single twelve-month period Leases demising more
than twenty-five percent (25%) of the aggregate total net rentable area. Each
Lease of the Property will be subordinate to the lien of this Mortgage, unless
Lender elects that the Lease shall• be superior to this Mortgage, and each
tenant shall execute an appropriate subordination or attornment agreement as may
be required by Lender. To the extent required by Lender, each tenant shall
execute an estoppel certificate and acknowledge receipt of a notice of the
assignment to Lender of its Lease, all satisfactory in form and content to
Lender. Without Lender’s written consent, Borrower will not request or consent
to the subordination of any Lease to. any lien subordinate to this Mortgage. 6.5
Lender in Possession: Appointment of Receiver. Upon the occurrence of any Event
of Default hereunder, Lender may, in person, by agent or by a court-appointed
receiver, regardless of the adequacy of Lender’s security, enter upon and take
and maintain full control of the Property in order to perform all acts necessary
and appropriate for the operation and maintenance thereof in the same manner and
to the same extent as Borrower could do the same, including without limitation
the execution, enforcement, cancellation and modification of Leases, the
collection of all Rents of the Property, the removal and eviction of tenants and
other occupants, the making of alterations and repairs to the Property, and the
execution and termination of contracts providing for management or maintenance
of the Property, all on such terms as are deemed best by Lender to protect the
security of this Mortgage. From and after the occurrence of any such Event of
Default, if any owner of the Property shall occupy the :Property or part thereof
such owner shall pay to Lender in advance on the first day of each month a
reasonable rental for the space so occupied, and upon failure so to do Lender
shall be entitled to remove such owner from the Property by any appropriate
action or proceedings. Following the occurrence of an Event of Default, Lender
shall be entitled (without notice and regardless of the adequacy of Lender’s
security) to the appointment of a receiver, Borrower hereby consenting to the
appointment of such receiver, and the receiver shall have, in addition to all
the rights and powers customarily given to and exercised by such receivers, all
the rights and powers granted to Lender in this Article VI. Lender or the
receiver shall be entitled to receive a reasonable fee for so managing the
Property. 6.6 Application of Rents. All Rents collected subsequent to delivery
of written notice by Lender to Borrower of an Event of Default hereunder shall
be applied first to the costs, if any, of taking control of and managing the
Property and collecting the Rents, including without limitation attorneys’ fees,
receiver’s fees, premiums on receiver’s bonds, costs of maintenance and repairs
to the Property, premiums on insurance policies, taxes, assessments and other
charges on the Property, and the costs of discharging any obligation or
liability of Borrower under the Leases, and then to the indebtedness secured
hereby. Lender or the receiver shall be liable to account only for those Rents
actually received. Lender shall not be liable to Borrower, anyone claiming under
or through Borrower or anyone having an interest in the Property by reason of
anything done or left undone by Lender under this Article VlI 6.7 Deficiencies.
To the extent, if any, that the costs of taking control of and managing the
Property, collecting the Rents, and discharging obligations and liabilities of
Borrower under the Leases, exceed the Rents of the Property, the excess sums
expended for such purposes shall be indebtedness secured by this Mortgage. Such
excess sums shall be payable upon demand by Lender and shall bear interest from
the date of disbursement at the default rate of interest stated in the Note, or
the maximum rate which may be collected from Borrower therefor under applicable
law if that is less. 6.8 Lender Not Mortgagee in Possession. Nothing herein
shall constitute Lender a “mortgagee in possession” prior to its actual entry
upon and taking possession of the Property. Entry upon and taking possession by
a receiver shall not constitute possession by Lender. 6.9 Enforcement. Lender
may enforce this assignment without first resorting to or exhausting any
security or collateral for the indebtedness. As used in this Article VI, the
word “lease” shall mean “sublease” if this Mortgage is on a leasehold. This
assignment shall terminate at such time as this Mortgage ceases to secure
payment of indebtedness held by Lender. 15

 


[g97041km03i016.gif]

6.10 New York Law Reference. This assignment shall be governed by and construed
in accordance with the laws of the State of New York. Reference is hereby made
for purposes of this Mortgage to Section 291-f of the New York Real Property
Law, as amended. ARTICLE VII EVENTS OF DEFAULT 7.1 Events of Default. The
occurrence of any one or more of the following shall constitute an Event of
Default hereunder: (a) Borrower’s failure to make any payment when due under the
Note, this Mortgage or any of the other Loan Documents, followed by Borrower’s
failure to make such payment within ten (10) days after written notice thereof
given to Borrower by Lender; provided, however, that Lender shall not be
obligated to give Borrower written notice prior to exercising its remedies with
respect to such default if Lender had previously given Borrower during the
previous twelve (12) month period a notice of default for failure to make a
payment of similar type. (b) Borrower’s failure to perform any other covenant,
agreement or obligation under the Note, this Mortgage or any of the other Loan
Documents, followed by Borrower’s failure to cure such default within thirty
(30) days after written notice thereof given to Borrower by Lender (or if such
cure cannot be completed within such thirty (30) day period through the exercise
of diligence, the failure by Borrower to commence the required cure within such
thirty (30) day period and thereafter to continue the cure with diligence and to
complete the cure within ninety (90) days following Lender’s notice of default).
(c) Borrower or any trustee of Borrower files a petition in bankruptcy or for an
arrangement, reorganization or any other form of debtor relief; or such a
petition is filed against Borrower or any trustee of Borrower and the petition
is not dismissed within forty-five (45) days after filing. (d) A decree or order
is entered for the appointment of a trustee, receiver or liquidator for Borrower
or Borrower’s property, and such decree or order is not vacated within
forty-five (45) days after the date of entry. (e) Borrower commences any
proceeding for dissolution or liquidation; or any such proceeding is commenced
against Borrower and the proceeding is not dismissed within forty-five (45) days
after the date of commencement. (f) Borrower makes an assignment for the benefit
of its creditors, or admits in writing its inability to pay its debts generally
as they become due. (g) There is an attachment, execution or other judicial
seizure of any portion of Borrower’s assets and such seizure is not discharged
within fifteen (15) days. (h) Any representation or disclosure made to Lender by
Borrower or any guarantor in connection herewith proves to be materially false
or misleading when made, whether or not that representation or disclosure is
contained in the Loan Documents. (i) The existence of any event of default under
any of the documents evidencing or securing the loan in the original principal
amount of Fifteen Million One Hundred Thousand Dollars (S15,100,000.00) extended
by Lender to WU/LH 300 American L.L.C. and WU/LH 500 &American L.L.C. 7.2 Form
of Notice. At Lender’s option, any written notice of default required to be
given to Borrower under paragraph 7.1 may be given in the form of a statutory
notice of default under the laws of the State of New York relating to
foreclosures of mortgages. 16

 


[g97041km03i017.gif]

ARTICLE VIII REMEDIES 8.1 Acceleration Upon Default: Additional Remedies. Upon
the occurrence of any Event of Default hereunder, Lender may, at its option and
without notice to or demand upon Borrower, take any one or more of the following
actions: (a) Declare any or all indebtedness secured by this Mortgage to be due
and payable immediately. (b) Bring a court action to enforce the provisions of
this Mortgage or any of the indebtedness or obligations secured by this
Mortgage. (c) Lender shall have the right to foreclose this Mortgage in
accordance with applicable law by judicial proceedings, or to the full extent
permitted by applicable law from time to time, to foreclose this Mortgage under
the power of sale herein granted pursuant to Sections 1401 through 1461 of the
New York Real Property Law (Actions & Proceedings) or such other laws as may be
in effect from time to time, after publishing posting, and serving notice as
required by applicable law. Lender may bid and purchase at such sale. If at the
time of the sale Lender shall deem it best for any reason to postpone or
continue said sale for one or more days, Lender may do so, in which event notice
of such postponement or continuance shall be made in such manner as the Lender
may deem sufficient under applicable law. Lender’s costs and expenses of sale
shall be an additional indebtedness secured hereby. (d) In the event of any
foreclosure to the extent permitted by applicable law, Lender will be entitled
to a judgment which will provide that if the foreclosure sale proceeds are
insufficient to satisfy the judgment, execution may issue for any amount by
which the unpaid balance of the obligations secured by this Mortgage exceeds the
net sale proceeds payable to Lender. (e) Cause any or all of the Property to be
sold under the power of sale granted by this Mortgage in any manner permitted by
applicable law. (f) Exercise any or all of the rights and remedies provided for
under this Mortgage and the other Loan Documents. (g) Exercise any other right
or remedy available under law or in equity. 8.2 Exercise of Power of Sale. For
any sale under the power of sale gra.11ted by this Mortgage, to the extent
permitted by applicable law, Lender shall record and give all notices required
by law and then, upon the expiration of such time as is required by law, Lender
may sell the Property upon any terms and conditions specified by Lender and
permitted by applicable law. Lender may postpone any sale by public announcement
at the time and place noticed for the sale. If the Property includes several
lots or parcels, Lender in its discretion may designate their order of sale or
may elect to sell all of them as an entirety. The Property, real, personal and
mixed, may be sold in one parcel. To the extent any of the Property sold by
Lender is personal property, Lender shall be acting as the agent of Lender in
selling such Property. Any person permitted by law to do so may purchase at any
sale. Upon any sale, Lender will execute and deliver to the purchaser or
purchasers a deed or deeds conveying the Property sold, but without any covenant
or warranty, express or implied, and the recitals in the Lender’s deed showing
that the sale was conducted in compliance with all the requirements of law shall
be prima facie evidence of such compliance and conclusive evidence thereof in
favor of bona fide purchasers and encumbrances for value. 8.3 Application of
Sale Proceeds. Except as may otherwise be required by applicable law, the
proceeds of any sale under this Mortgage will be applied in the following
manner: FIRST: Payment of the costs and expenses of the sale, including without
limitation Lender’s fees, legal fees and disbursements, title charges and
transfer taxes, and payment of all expenses, liabilities and advances of 17

 


[g97041km03i018.gif]

Lender, together with interest on all advances made by Lender from date of
disbursement at the applicable interest rate under the Note from time to time or
at the maximum rate permitted to be charged by Lender under the applicable law
if that is less. SECOND: Payment of all sums expended by Lender under the terms
of this Mortgage and not yet repaid, together with interest on such sums from
date of disbursement at the applicable interest rate under the Note from time to
time or the maximum rate permitted by applicable law if that is less. THIRD:
Payment of all other indebtedness secured by this Mortgage in any order that
Lender FOURTH: The remainder, if any, to the person or persons legally entitled
to it. 8.4 Waiver of Order of Sale and Marshalling. Lender shall have the right
to determine the order in which any and all portions of the Secured Obligations
are satisfied from the proceeds realized upon the exercise of any remedies
provided herein. Borrower, any person who consents to this Mortgage and any
person who now or hereafter acquires a security interest in the Property hereby
waives, to the extent permitted by law, any and all right to require marshalling
of assets in connection with the exercise of any of the remedies provided herein
or to direct the order in which any of the Property will be sold in the event of
any sale under this Mortgage. 8.5 Non-Waiver of Defaults. The entering upon and
talking possession of the Property, the collection of Rents or the proceeds of
fire and other insurance policies or compensation or awards for any taking or
damage of the Property, and the application or release thereof as herein
provided, shall not cure or waive any default or notice of default hereunder or
invalidate any act done pursuant to such notice. 8.6 Expenses During Redemption
Period. If this Mortgage is foreclosed through court action and the Property
sold at a foreclosure sale, the purchaser may during any redemption period
allowed, make such repairs or alterations on the Property as may be reasonably
necessary for the proper operation, care, preservation, protection and insuring
thereof. Any sums so paid together with interest thereon from the time of such
expenditure at the default rate of interest stated in the Note or the highest
lawful rate if that is less shall be added to and become a part of the amount
required to be paid for redemption from such sale. 8.7 Foreclosure Subject to
Tenancies. Lender shall have the right at its option to foreclose this Mortgage
subject to the rights of any tenant or tenants of the Property. 8.8 Evasion of
Prepayment Terms. If an Event of Default hereunder has occurred and is
continuing, a tender of payment of the indebtedness secured hereby at any time
prior to or at a judicial or nonjudicial foreclosure sale of the Property by
Borrower or anyone on behalf of Borrower shall constitute an. evasion of the
prepayment terms of the Note and shall constitute voluntary prepayment
thereunder and any such tender shall to the extent permitted by law include the
additional payment required under the prepayment privilege, if any, contained in
the Note or, if at that time there is no prepayment privilege, then such payment
shall to the extent permitted by law include an additional payment of five
percent (5%) of the then principal Loan balance. 8.9 Remedies Cumulative. To the
extent permitted by law, every right and remedy provided in this Mortgage is
distinct and cumulative to all other rights or remedies under this Mortgage or
afforded by law or equity or any other agreement between Lender and Borrower,
and may be exercised concurrently, independently or successively, inany order
whatsoever. Lender may exercise any of its rights and remedies at its option
without regard to the adequacy of its security. 8.10 Lender’s Expenses. Borrower
will pay all of Lender’s expenses incurred in any efforts to enforce any terms
of this Mortgage, whether or not any suit is filed, including without limitation
reasonable legal fees and disbursements, foreclosure costs and title charges. AU
such sums, with interest thereon, shall be additional indebtedness of Borrower
secured by this Mortgage. Such sums shall be immediately due and payable and
shall bear 18

 


[g97041km03i019.gif]

interest from the date of disbursement at the default rate of interest stated in
the Note, or the maximum rate which may be collected from Borrower under
applicable law if that is less. ARTICLE IX GENERAL 9.1 Application of Payments.
Except as applicable law or this Mortgage may otherwise provide, all payments
received by Lender under the Note or this Mortgage shall be applied by Lender in
the following order of priority: (a) Lender’s expenses incurred in any efforts
to enforce any terms of this Mortgage; (b) amounts payable to Lender by Borrower
under Article III for reserves; (c) interest and late charges payable on the
Note; (d) principal of the Note; (e) interest payable on advances made to
protect the security of this Mortgage; (f) principal of such •advances; and (g)
any other sums secured by this Mortgage in such order as Lender, at its option,
may determine; provided, however, that Lender may, at its option, apply any such
payments received to interest on and principal of advances made to protect the
security of this Mortgage prior to applying such payments to interest on or
principal of the Note. 9.2 Reconveyance. Upon payment of all sums secured by
this Mortgage, Lender shall reconvey the Property without warranty to the person
or persons legally entitled thereto and shall surrender this Mortgage and all
notes evidencing indebtedness secured by this Mortgage. The grantee in any
reconveyance may be described as the “person or persons legally entitled
thereto,” and the recitals therein of any matters or facts shall be conclusive
proof of the truthfulness thereof. Such person or persons shall pay Lender’s
reasonable costs incurred in so reconveying the Property. 9.3 Lender’s Powers.
Without affecting the liability of any person for payment or performance of the
Secured Obligations, or any of Lender’s rights or remedies, or the priority of
this Mortgage, Lender, at its option, may extend the time for payment of the
indebtedness secured hereby or any part thereof, reduce payment thereon, release
anyone liable on any of said indebtedness, accept a renewal note or
notes-therefor, modify the terms and time of payment of the indebtedness,
release the lien of this Mortgage on any part of the Property, take or release
other or additional security, release or reconvey or cause to be released or
reconveyed all or any part of the Property, or consent to the making of any map
or plat of the Property, consent to the granting of any easement or creating any
restriction on the Property, or join in any subordination or other agreement
affecting this Mortgage or the lien or charge hereof. Borrower shall pay Lender
a reasonable service charge, together with such title insurance premiums and
attorneys’ fees as may be incurred at Lender’s option, for any such action if
taken at Borrower’s request. 9.4 Subrogation. Lender shall be subrogated for
further security to the lien, although released of record, of any and all
encumbrances discharged, in whole or in part, by the proceeds of the Loan or any
other indebtedness secured hereby. 9.5 Limitation on Interest and Charges.
Interest, fees and charges collected or to be collected in connection with the
indebtedness secured hereby shall not exceed the maximum, if any, permitted by
an applicable law. If any such law is interpreted so that said interest, fees
and/or charges would exceed any such maximum and Borrower is entitled to the
benefit of such law, then: (a) such interest, fees and/or charges shall be
reduced by the amount necessary to reduce the same to the permitted maximum; and
(b) any sums already paid to Lender which exceeded the permitted maximum will be
refunded. Lender may choose to make the refund either by treating the payments,
to the extent of the excess, as prepayments of principal or by making a direct
payment to the person(s) entitled thereto. No prepayment premium shall be
assessed on prepayrnents under this paragraph. The provisions of this paragraph
shall control over my inconsistent provision of this Mortgage or the Note or any
other Loan Documents. 9.6 Additional Documents: Power of Attorney. Borrower,
from time to time, will execute, acknowledge and deliver to Lender upon request,
and hereby grants Lender a power of attorney, which power of attorney is coupled
with an interest and is irrevocable, to execute, acknowledge, deliver and if
appropriate file and record, such security agreements, assignments for security
purposes, assignments absolute, financing statements, affidavits, certificates
and other documents, in form and substance satisfactory to Lender, as Lender may
request in 19

 


[g97041km03i020.gif]

order to perfect, preserve, continue, extend or maintain the assignments herein
contained, the lien and security interest under this Mortgage, and the priority
thereof. Borrower will pay to Lender upon request therefor all costs and
expenses incurred in connection with the preparation, execution, recording and
filing of any such document. 9.7 Waiver of Statute of Limitations. To the full
extent Borrower may do so, Borrower hereby waives the right to assert any
statute of limitations as a defense to the enforcement of the lien of this
Mortgage or to any action brought to enforce the Note or any other obligation
secured by this Mortgage. 9.8 Forbearance by Lender Not a Waiver. Any
forbearance by Lender in exercising any right or remedy hereunder, or otherwise
afforded by applicable law, shall not be a waiver of or preclude the exercise of
any right or remedy, and no waiver by Lender of any particular default by
Borrower shall constitute a waiver of any other default or of any similar
default in the future. Without limiting the generality of the foregoing, the
acceptance by Lender of payment of any sum secured by this Mortgage after the
due date thereof shall not be a waiver of Lender’s right to either require
prompt payment when due of all other sums so secured or to declare a default for
failure to make prompt payment. The procurement of insurance or the payment of
taxes or other liens or charges by Lender shall not be a waiver of Lender’s
right to accelerate the maturity of the indebtedness secured by this Mortgage,
nor shall Lender’s receipt of any awards, proceeds or damages under paragraphs
2.3 and 2.8 hereof operate to cure or waive Borrower’s default in payment of
sums secured by this Mortgage. 9.9 Modifications and Waivers. This Mortgage
cannot be waived, changed, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of any
waiver, change, discharge or termination is sought. 9.10 Notice. Except as
applicable law may otherwise require, all notices and other communications shall
be in writing and shall be deemed given when delivered by personal service, when
sent by overnight courier, or when mailed, by certified or registered mail,
postage prepaid, addressed to the address set forth at the beginning of this
Mortgage. Any party may at any time change its address for such purposes by
delivering or mailing to the other parties hereto as aforesaid a notice of such
change. 9.11 Governing Law: Severability; Captions. This Mortgage shall be
governed by the laws of the State of New York. If any provision or clause of
this Mortgage conflicts with applicable law, such conflicts shall not affect
other provisions or clauses hereof which can be given effect without the
conflicting provision, and to this end the provisions hereof are declared to be
severable. The captions and headings of the paragraphs and articles of this
Mortgage are for convenience only and are not to be used to interpret or define
the provisions hereof. 9.12 Definitions. As used herein: the term “Borrower”
means the Borrower herein named, together with any subsequent owner of the
Property or any part thereof or interest therein; and the term “Lender” means
the Lender herein named, together with any subsequent owner or holder of the
Note or any interest therein, including pledgees, assignees and participants.
9.13 Successors and Assigns: Joint and Several Liabilitv: Agents. This Mortgage
shall bind and inure to the benefit of the parties hereto a.1d their respective
heirs, devisees, legatees, administrators, executors, successors and assigns,
subject to the provisions of Article IV hereof. Each person executing this
Mortgage as Borrower shall be jointly and severally liable for all obligations
of Borrower hereunder. In exercising any rights hereunder or taking actions
provided for herein, Lender may act through their respective employees, agents
or independent contractors as authorized by Lender. 9.14 Number: Gender. This
Mortgage shall be construed so that wherever applicable the use of the singular
number shall include the plural number, and vice versa, and the use of any
gender shall be applicable to all genders. 9.15 Time. Time is of the essence in
connection with all obligations of Borrower herein. 20

 


[g97041km03i021.gif]

9.16 Request for Notice. Borrower hereby requests that a copy of any notice of
default and notice of sale hereunder be mailed to it at its address set forth at
the beginning of this Mortgage. 9.17 New York Real Property Law 254. The clauses
and covenants contained herein which are construed by Section 254 of the New
York Real Property Law shall be construed as provided in that section, except as
otherwise provided in this Mortgage. The additional clauses and covenants
contained herein shall afford rights supplemental to and not exclusive of the
rights conferred by the clauses and covenants construed by such Section 254 and
shall not impair, modify, alter or defeat such rights notwithstanding that such
additional clauses and covenants may relate to the same subject matter or
provide for different or additional rights in the same or similar contingencies
as the clauses and covenants construed by Section 254. The rights of Lender
arising under the clauses and covenants contained in this Mortgage shall be
separate, distinct and cumulative, and none of them shall be in exclusion of any
other provision, anything herein or otherwise to the contrary notwithstanding.
The provisions of subsection 4 of Section 254 of the New York Real Property Law
covering the insurance of buildings against loss by fire shall not apply to this
Mortgage. In the event of any conflict, inconsistency or ambiguity between the
provisions of Section 2.3 hereof and the provisions of subsection 4 of Section
254 of the New York Real Property Law covering the insurance of buildings
against loss by fire, the provisions of Section 2.3 hereof shall control. 9.18
Lien Law Covenant. Pursuant to Section 13 of the Lien Law of New York, Borrower
shall receive the advances secured hereby and shall hold the right to receive
such advances as a trust fund to be applied first for the purpose of paying the
cost of any improvement and shall apply such advances first to the payment of
the cost of any such improvement on the Property before using any part of the
same for any other purpose. 9.18 State Specific Provisions. (a) THIS MORTGAGE
DOES NOT COVER REAL PROPERTY PRINCIPALLY IMPROVED OR TO BE IMPROVED BY ONE OR
MORE STRUCTURES CONTAINING IN THE AGGREGATE NOT MORE THAN SIX (6) RESIDENTIAL
DWELLING UNITS, EACH HAVING ITS OWN SEPARATE COOKING FACILITIES. (b)
Notwithstanding anything contained herein to the contrary, the maximum amount of
indebtedness secured by this Mortgage at execution or which under any
contingency may become secured hereby at any time hereafter is Fourteen Million
Four Hundred Thousand Dollars ($14,400,000.00) plus interest thereon, plus
amounts expended by Lender after a declaration of default hereunder to maintain
the lien of this Mortgage or to protect the property secured by this Mortgage,
including, without limitation, amounts in respect of insurance premiums, real
estate taxes and litigation expenses to prosecute or defend the rights, remedies
and lien of this Mortgage or title to the property secured hereby. BY EXECUTION
OF THIS MORTGAGE, BORROWER EXPRESSLY ACKNOWLEDGES: (A) THE RIGHT TO ACCELERATE
THE OBLIGATION EVIDENCED BY THE NOTE AND THE POWER GIVEN HEREIN TO LENDER TO
SELL THE PROPERTY BY NONJUDICIAL FORECLOSURE AND WITHOUT ANY NOTICE OTHER THAN
SUCH NOTICE AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE NOTE OR THE
PROVISIONS OF THIS MORTGAGE OR BY LAW; (B) THAT THE UNDERSIGNED HAVE READ THIS
MORTGAGE AND THAT ANY AND ALL QUESTIONS REGARDING THE LEGAL EFFECT OF THIS
MORTGAGE AND ITS PROVISIONS HAVE BEEN EXPLAINED FULLY TO BORROWER, AND BORROWER
HAS CONSULTED WITH ITS COUNSEL PRIOR TO EXECUTING THIS MORTGAGE; AND (C) THAT
ALL WAIVERS OF THE AFORESAID RIGHTS OF BORROWER HAVE BEEN MADE KNOWINGLY,
INTENTIONALLY AND WILLINGLY BY THE UNDERSIGNED, ON BEHALF OF BORROWER, AS PART
OF A BARGAINED-FOR LOAN TRANSACTION AND THAT THIS MORTGAGE IS VALID AND
ENFORCEABLE BY LENDER AGAINST BORROWER IN ACCORDANCE WITH ALL THE TERMS AND
CONDITIONS HEREOF. 21

 


[g97041km03i022.gif]

 

 IN WITNESS WHEREOF, Borrower and Lender have executed this Mortgage as of the
day and year first above written. BORROWER: WU/LH 103 FAIRVIEW PARK L.L.C., a
Delaware limited liability company By: GTJ Realty, LP, a Delaware limited
partnership, Manager By: GTJ GP, LLC, a Maryland . limited liability company,
General Partner By: GTJ REIT, Inc., a Maryland corporation, Manager By: /s/
Louis Sheinker Name: Louis Sheinker Title: President WU/LH 404 FIELDCREST
L.L.C., a Delaware limited liability company By: GTJ Realty, LP, a Delaware
limited partnership, Manager By: GTJ GP, LLC, a Maryland limited liability
company, General Partner By: GTJ REIT, Inc., a Maryland. corporation, Manager
By: /s/ Louis Sheinker Name: Louis Sheinker Title: President [Acknowledgements
Begin On Following Page] 22

 


[g97041km03i023.gif]

 Acknowledgements STATE OF NEW YORK COUNTRY OF NASSAU, SS: On the 1 day of
April, 2013,before me personally appeared Louis Sheinker, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the person upon which the individual acted, executed the instrument.
My Commission Expires: STATE OF NEW YORK COUNTY OF NASSAU, SS: On the 1 day of
April, 2013,before me personally appeared Louis Sheinker, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the person upon which the individual acted, executed the instrument.
IN WITNESS MY Hand and Notarial Seal. My Commission Expires: NOTARY PUBLIC
(SEAL) Paul A. Cooper Notary Public, State of New York No. 01co4953428 Qualified
in Nassau County Commission expires November 20, 2013 23

 


[g97041km03i024.gif]

 LENDER: GENWORTH LIFE INSURANCE COMPANY, a Delaware corporation By: Hilda
Bryant Name: Hilda Bryant Title: Investment Officer STATE OF VIRGINIA, COUNTY OF
HENRICE, SS: On the 1st day of April, 2013, before me personally appeared Hilda
Bryant, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument,
and acknowledged to me that he/she executed the same in hi capacity, and that by
his signature on the instrument, the person upon which the individual acted,
executed the instrument. IN WITNESS MY Hand and Notarial Seal. NOTARY PUBLIC My
Commission Expires: August 31, 2015 24

 


[g97041km03i025.gif]

EXHIBIT A TO MORTGAGE PROPERTY SCHEDULE LEGAL DESCRIPTION: The property which is
the subject of this Mortgage is situated in the County of Westchester, State of
New York, and is legally described as follows: ALL that certain plot, piece or
parcel of land, situate, lying and being in the Town of Greenburgh, County of
Westchester and State of New York being known as Lot 1 on a certain map entitled
“Illustrative Site Plan of Fairview Corporate Park” dated September 15, 1986 and
filed in the Office of the County Clerk (Division of Land Records) on September
23, 1986 as Map NO. 22454, being more particularly bounded and described as
follows: BEGINNING at a point on the southwesterly side of Fairview Park Drive
where the same is intersected by the division line between Lot 1 and property
formerly of AT&T Information Systems as shown on the aforesaid Map No. 22454;
THENCE along the southwesterly side of Fairview Park Drive and continuing along
its southeasterly prolongation, South 55 degrees 24 minutes 00 seconds East
415.070 feet to a point of curve; THENCE along a curve to the right having a
radius of 200.00 feet, a central angle of 9 degrees 32 minutes 07 seconds, a
distance of 33.284 feet a chord a bearing of, South 50 degrees 37 minutes 56
seconds East, a chord distance of 33.246 feet to a point of tangency; THENCE
South 45 degrees 51 minutes 53 seconds East 335.403 feet to the northerly line
of land formerly of 835 6th Avenue Realty Corp., now or formerly of Robert
Martin Company; THENCE along said land, South 72 degrees 33 minutes 20 seconds
West 607.012 feet to the northeasterly line of land formerly of the New York
Central Railroad; THENCE northwesterly along said land formerly of the New York
Central Railroad along a curve to the left having a radius of 1177.560 feet, a
central angle of 20 degrees 46 minutes 49 seconds, a distance of 427.082 feet a
chord bearing of, North 38 degrees 08 minutes 44 seconds west; a chord distance
of 424.74 feet to the northwesterly corner of Lot l as shown on the aforesaid
Filed Map No. 22454. THENCE along the southeasterly line Lot 1, North 34 degrees
36 minutes 00 seconds East 410.950 feet to the southwesterly side of Fairview
Park Drive, the point and place of BEGINNING. TOGETHER WITH AND SUBJECT TO the
terms, conditions, covenants, restrictions and easements contained in
Declaration record in Liber 6784 cp 206 as amended in Liber 6978 cp 260, Liber
7623 cp 350 and Liber 7953 cp 760. TOGETHER with a 60-foot wide Right of Way as
per County Clerk Map No. 22454. 25

 


[g97041km03i026.gif]

FOR INFORMATION ONLY: SECTION 7.180 BLOCK 52 LOT 29 103 FAlRVIEW PARK DRlVE
ELMSFORD, NY Parcel II ALL that certain plot, piece or parcel of land, situate,
lying and being located in the Town of Greenburgh, County of Westchester and
State of New York, being Lot 6 as shown on a map entitled “lllustrative Site
Plan of Fairview Corporate Park” dated September 15, 1986 and filed in the
Westchester County Clerk’s Office (Division of Land Records) on September 23,
1986 as Map No. 22454 more particularly bounded and described as follows:
BEGINNING from the point of origin formed by the intersection of the northerly
side of the existing 50-ft right-of way (Liber 7486 page 267) and the westerly
right-of-way of Saw Mill River Road, proceed the following courses and
distances: Southerly along a curve to the right of radius 30.00 feet and a
central angle of 80°52’14”, a distance of 42.34 feet and a chord bearing of,
South 23° 06’40” West, a chord distance of38.91 feet; THENCE to a point of
tangency; THENCE South 63°32’34” West a distance of 393.37 feet; THENCE to a
point of curvature; THENCE Westerly along a curve to the right of radius 450.00
feet and a central angle of 11°47’34”, a distance of 92.62 feet and a chord
bearing of, South 69°2 6’22” West for 92.45 feet to a Rebar set and being the
point of BEGINNING. From said point of beginning, proceeding the following
courses and distances: Southwesterly along a curve to the left of radius 50.00
feet and a central angle of 73°05’34”, a distance of 63.78 feet and a chord
bearing of, South 38°47’07” West 59.54 feet; THENCE to a point of non-tangent
line; THENCE South 79° 53’00” West, a distance of 658.07 feet; THENCE North 38°
00’00” west a distance of 340.00 feet; THENCE North 52°20’43” West a distance of
384.98 THENCE South 89°23’40” East, a distance of 194.38 feet; THENCE North
80°11’20” East a distance of 304.59 feet; THENCE South 89°00’40” East a distance
of 100.09 feet; THENCE South 85° 01’40” East a distance of 86.83 feet; 26

 


[g97041km03i027.gif]

THENCE North 79°53’ 00” East a distance of 182.00 feet; THENCE North 80°37’ 40”
East a distance of 69.03 feet; THENCE South 17°19’40” East a distance of 460.00
feet; THENCE to a non-tangent point of curvature; THENCE easterly on a curve to
the left having a radial bearing of, North 02°32’34” East a radius of 450.00
feet and a central angle of 17°12’26”, a distance of 135.15 feet and a chord
bearing of, North 83°56’21” East a chord distance of 34.64 feet to the place or
point of BEGINNING. FOR INFORMATION ONLY: SECTION 7.60 BLOCK 3 LOT 2 404
FIELDCREST DRIVE ELMSFORD, NY 27

 


[g97041km03i028.gif]

 EXHIBIT B TO MORTGAGE Mortgage Schedule Severed Mortgage and Security Agreement
in the amount of $16,100,000.00 dated as of the date hereof (“Severed Mortgage”)
by and between WU/LH 103 FAIRVIEW PARK L.L.C., WU/LH 412 FAIRVIEW PARK L.L.C.,
WU/LH 401 FIELDCREST L.L.C., WU/LH 404 FIELDCREST L.L.C., WU/LH 199 RIDGEWOOD
L.L.C., WU/LH 203 RIDGEWOOD L.L.C., WU/LH 36 MIDLAND L.L.C., WU/LH 100-110
MIDLAND L.L.C., and WU/LH 112 MIDLAND L.L.C. and GTJ Management, LLC, each a
Delaware limited liability company, having an office c/o 444 Merrick Road, Suite
370, Lynbrook, New York 11563 (“Original Mortgagors”) and JOHN HANCOCK LIFE
INSURANCE COMPANY (U.S.A.), a Michigan corporation, doing its mortgage business
in New York as Manulife Financial, successor by merger to JOHN HANCOCK LIFE
INSURANCE COMPANY, a Massachusetts corporation, having its principal place of
business at 197 Clarendon Street, Boston, Massachusetyd 02116 (“Original
Mortgagee”), which Severed Mortgage is to be recorded in the Clerk’s Office
immediately prior hereto. Said Severed Mortgage was modified by a certain
Partial Release of Mortgage dated of even date herewith by Original Mortgagee
(“Severed Partial Release”) and is intended to be recorded in the Clerk’s Office
immediately after the recording of the Severed Mortgage. Said Severed Mortgage
was assigned by a certain Assignment of Mortgage dated of even date herewith
from Original Mortgagee to Genworth Life Insurance Company (“Severed Mortgage
Assignment”) and is intended to be recorded in the Clerk’s Office immediately
after the recording of the Severed Partial Release. The recording history of the
mortgage from which such Severed Mortgage was derived is set forth below for
information purposes oniy: Mortgage, Assignment of Leases and Rents and Security
Agreement dated as of February 25, 2008 made by Original Mortgagors and Wu/LH 8
Slater L.L.C. in favor of Mortgagee and recorded in the Clerk’s Office on April
23, 2008 as Control No. 480860266, as modified and severed by that certain
Mortgage Modification and Severance Agreement dated March 8, 2011 by and among
Mortgagor, Wu/LH 9 Slater L.L.C. and Mortgagee and recorded in the Clerk’s
Office on March 29, 2011 as Control No. 51074316, and as affected by that
certain Partial Release of Mortgage dated of March 8, 2011 and recorded in the
Clerk’s Office on ,2011 as Control No. made by Mortgagee (collectively, the
“Original Mortgage”). Mortgage Tax Paid: $658,450.00 Said Original Mortgage was
further modified and severed into two separate and coordinate liens pursuant to
that certain Second Mortgage Modification and Severance Agreement dated as of
the date hereof between Mortgagor and Mortgagee as follows: (i) one lien in the
amount of $30,650,000.00 which continues to be evidenced by such Original
Mortgage, as affected by that certain Partial Reiease of Mortgage dated as of
the date hereof from mortgagee, and (ii) one lien in the amount of
$16,100,000.00 which is evidenced by the Severed :Mortgage, as affected by the
Severed Partial Release and the Severed Mortgage Assignment. 28

 


[g97041km03i029.gif]

EXHIBIT C TO MORTGAGE Lessee Date of Lease Federal Express Corporation March 1,
1996 Magnetic Analysis Corporation November 1, 2010 The Reliable Automatic
Sprinkler Co., Inc. October 24, 1988 29

 

 